USCA1 Opinion

	




          April 23, 1996                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 95-1285                                    UNITED STATES,                                      Appellee,                                          v.                                HECTOR RIVERA SANTANA,                                Defendant, Appellant.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO             [Hon. Gilberto Gierbolini-Ortiz, Senior U.S. District Judge]                                              __________________________                                 ____________________                                        Before                               Selya, Boudin and Stahl,                                   Circuit Judges.                                   ______________                                 ____________________            Arthur  R.  Silen  and  Roberts  &   Newman,  P.A.  on  brief  for            _________________       __________________________        appellant.            Guillermo   Gil,   United   States   Attorney,   and  Charles   E.            _______________                                       ____________        Fitzwilliam,   Assistant  U.S.   Attorney,  on   Motion  for   Summary        ___________        Disposition for appellee.                                 ____________________                                 ____________________                 Per Curiam.  Defendant's counsel has submitted an Anders                 __________                                        ______            brief and  motion to  withdraw, asserting that  there are  no            meritorious issues to  be raised  on appeal.   See Anders  v.                                                           ___ ______            State  of California, 386 U.S. 738, 744 (1967); 1st Cir. Loc.            ____________________            R. 46.4(a)(4).  Defendant has not filed a separate brief, and            the  government  has  moved  for summary  dismissal  of  this            appeal.   As  required by  Anders, we  have conducted  a full                                       ______            examination of  the proceedings.  Based  on that examination,            we  conclude  that  this appeal  is  wholly  frivolous  as it            presents no issue having an arguable basis in law or fact.                   The   undisputed   facts   amply   support   defendant's            conviction of the crimes charged, and the plea change hearing            covered  all  the  necessary   points.    Further,  defendant            received the benefit of the safety valve provision, 18 U.S.C.              3553(f).  The court properly proceeded under the sentencing            guidelines to calculate the base offense level for the amount            of  cocaine involved and  to give  defendant the  full three-            level credit for his acceptance of responsibility.  Defendant            received  the minimum  sentence and  release terms  under the            applicable  guidelines range.   Hence,  there is  no arguable            appellate  issue  as  to defendant's  conviction,  plea,  and            sentence.                 Moreover,  no appealable issue  arises as to defendant's            requests for an additional downward adjustment or  departure.            Defendant  did not  pursue those  requests at  the sentencing                                         -2-            hearing,  so they  may  be deemed  waived.   In  any case  he            presented  no particular facts  justifying such an adjustment            or departure based  on either his role in the  offense or his            family responsibilities.                    Counsel's motion to withdraw is granted, and appellant's                                                 _______            conviction and sentence are  affirmed.  See 1st Cir.  Loc. R.                                         ________   ___            27.1.                                         -3-